        Case 1:13-cr-00271-LTS Document 1045
                                        1044 Filed 01/04/21 Page 1 of 1




                                DAVID K. BERTAN
                                  ATTORNEY AT LAW
                           888 GRAND CONCOURSE, SUITE 1N
                               BRONX, NEW YORK 10451

                                         (718) 742-1688
                                       FAX (718) 585-8640
                                 E-MAIL: DBERTAN@YAHOO.COM




                                            January 4, 2021

Via ECF

Hon. Laura Taylor Swain, United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007-1312                                                 MEMO ENDORSED
              Re:     USA v. Stratford, et. al.
                      Docket No. 13-Cr-271 (LTS)
                      Defendant Wesley Frame

Dear Judge Swain:

       I am writing to request an additional extension of time in which to file my request for
compassionate release on behalf of Mr. Frame. Mr. Frame has sent me part of his medical
records: I am still waiting for the most recent medical records, along with the decision from the
Bureau of Prisons on his initial application to the warden. If this is convenient to the Court, I
would request January 25, 2021. Thank you for your consideration in this matter.

                                            Very truly yours,

                                            David K. Bertan

DKB
cc: AUSA Christy Slavik (via e-mail)
                                                         The requested extension to January 25, 2021, is
                                                         granted. DE#1044 resolved.
                                                         SO ORDERED.
                                                         1/4/2021
                                                         /s/ Laura Taylor Swain, USDJ
